TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00634-CR


Kyle Ray Pruett, Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 51893, HONORABLE JOE CARROLL, JUDGE PRESIDING






Kyle Ray Pruett seeks to appeal from an order revoking community supervision.  The
clerk's record contains a written waiver of appeal signed by appellant, his attorney, and the trial
judge.  This document, which reflects a knowing and voluntary waiver of the right to appeal, was
signed on the day sentence was imposed in open court.  A defendant who knowingly and intelligently
waives his right to appeal may not thereafter appeal without the consent of the trial court.  Ex parte
Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim.
App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record
to indicate that appellant sought or obtained the permission of the trial court to pursue this appeal.


The appeal is dismissed.


  
				Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   October 24, 2002
Do Not Publish